Citation Nr: 1040475	
Decision Date: 10/28/10    Archive Date: 11/04/10

DOCKET NO.  07-11 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been presented to reopen 
the claim of service connection for depression and dysthymia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Childers, Counsel







INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
November 1975 to September 1977.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in December 2005 of a Department of 
Veterans Affairs (VA) Regional Office (RO).

In writing in September 2009, the Veteran withdrew his request 
for a hearing before the Board.

The reopened claim of service connection for depression 
and dysthymia is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C.


FINDINGS OF FACT

1.  In a rating decision in December 1998, the RO denied service 
connection for depression and dysthymia; after the Veteran was 
notified of the adverse decision and of his right to appeal, he 
did not appeal and the decision became final by operation of law 
based on the evidence then of record. 

2.  The evidence presented since the rating decision in December 
1998 by the RO relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim of service connection for depression and 
dysthymia.






CONCLUSIONS OF LAW

1.  The rating decision in December 1998 by the RO, denying 
service connection for depression and dysthymia, became final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2010).

2.  The additional evidence presented since the rating decision 
in December 1998 by the RO, denying service connection for 
depression and dysthymia, is new and material, and the claim of 
service connection is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.

In light of the grant of the Veteran's request to reopen the 
previously denied claim of service connection for depression and 
dysthymia further discussion here of compliance with the VCAA is 
not necessary.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence Claim 

The claim of service connection for depression and dysthymia was 
previously denied in a rating decision in December 1998 by the RO 
on the grounds that there was no evidence of a relationship 
between depression and dysthymia and a disease or injury during 
military service.  After the Veteran was notified of the adverse 
decision and of his right to appeal, he did not appeal and the 
rating decision became final based on the evidence then of 
record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.


Although that rating decision became final, it may nevertheless 
be reopened if new and material evidence is presented.  38 
U.S.C.A. § 5108.

As the application to reopen the claim was received in March 
2005, the current regulatory definition of new and material 
evidence under 38 C.F.R. § 3.156 applies.

New evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156.

In order that the additional evidence may be considered new and 
material, the evidence must relate to the basis for the prior 
denial of the claim.

In determining whether evidence is new and material, the 
credibility of the evidence, although not its weight, is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The 
presumption of credibility is rebuttable when the evidentiary 
assertion is inherently incredible or when the fact asserted is 
beyond the competence of the person making the assertion.  King 
v. Brown, 5 Vet. App. 19, 21 (1993).

Where, as here, a claim of service connection has been previously 
denied, a subsequent claim of service connection for the same 
disability may not be considered on the merits unless new and 
material evidence has been presented.  And whether or not the RO 
reopened a claim is not dispositive, as it is the Board's 
jurisdiction responsibility to consider whether it is proper for 
a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001) (reopening after a prior unappealed RO denial).



Evidence Previously Considered

The evidence considered at the time of the rating decision in 
December 1998 by the RO consisted of the service records, VA 
records, and the report of a VA examination in October 1998.  

The service records show that in August 1977 the Veteran 
underwent a mental health evaluation because of marginal job 
performance.  In addition he was having marital problems and 
drinking excessively.  According to the interview and 
psychological testing, the Veteran tended towards impulsive 
behavior, paranoid ideation, moderate depression and difficulty 
relating to authority figures, which was indicative of an 
immature personality.  The Veteran was subsequently 
administratively discharged from the service because of the 
personality disorder.  

After service, VA records in December 1997 show that on an intake 
evaluation the Veteran complained of symptoms of depression over 
the last five years.  The diagnosis was dysthymia.  In June 1998, 
the same VA psychiatrist, who conducted the intake evaluation, 
reported that the Veteran had symptoms consistent with dysthymia, 
but there was no way to know whether there was a relationship 
between dysthymia and the depressive symptoms in service. 

On VA examination in October 1998, dysthymic disorder was 
diagnosed. 

Additional Evidence and Analysis

In order that the additional evidence may be considered new and 
material, the evidence must relate to the basis for the prior 
denial of the claim, that is, the absence of evidence of a 
relationship between depression and dysthymia, shown after 
service, and an injury or disease in service.







The additional evidence, in pertinent part, consists of VA 
records.  

VA records in May 2005 show that a second VA psychiatrist 
expressed the opinion that the Veteran's depression was 
precipitated by events in service in 1977, namely, an 
extramarital affair by his then spouse.  In December 2005, the 
same VA psychiatrist stated that the Veteran's psychiatric 
conditions, major depression and dysthymia, developed on active 
duty and that there was a definite relationship between his 
service experience and the onset of his psychiatric disorders.  

As the claim was previously denied because there was no evidence 
of a relationship between depression and dysthymia and service, 
the opinion of the VA psychiatrist is new and material evidence 
as the opinion relates to an unestablished fact necessary to 
substantiate the claim, that is, evidence of relationship between 
the Veteran's service experience and the onset of depression and 
dysthymia and as the evidence raises a reasonable possibility of 
substantiating the claim, the evidence in new and material under 
38 C.F.R. § 3.156.  And the claim of service connection for 
depression and dysthymia is reopened, but further development is 
needed before reaching a decision on the merits of the reopened 
claim. 



ORDER

As new and material evidence has been presented, the claim of 
service connection for depression and dysthymia is reopened, and 
to this extent only the appeal is granted. 





REMAND

Although the Board has reopened the claim of service connection, 
further evidentiary development is need before the Board can 
decide the claim on the merits

Accordingly, the case is REMANDED for the following action:

1.  Ask the appropriate federal custodian 
of records for all remaining service 
personnel records.  If the records do not 
exist or that further efforts to obtain 
the records would be futile, notify the 
Veteran in accordance with 38 C.F.R. § 
3.159(e).

2.  Ask the Veteran either to submit or to 
authorize VA to obtain on his behalf court 
records of the State of California, 
pertaining to his first divorce in 1978. 

3.  Ask the Veteran to either submit or to 
authorize VA to obtain on his behalf 
prison records before 1995 from the State 
of California. 

4.  Afford the Veteran a VA examination, 
including psychological testing, by a 
psychiatrist, to determine whether it is 
more likely than not (probability greater 
than 50 percent), at least as likely as 
not (probability of 50 percent), less 
likely than not (probability less than 50 
percent), or an opinion is not possible 
without resort to speculation that:






The current depression and dysthymia are 
related to the events described in August 
1977 in service in the Veteran's mental 
health evaluation for marginal job 
performance in addition to marital discord 
and excessive drinking, and his subsequent 
administrative discharge because of a 
personality disorder. 

The VA psychiatrist is asked to comment on 
the significance of the following:  

After service, in May 1995 in prison, the 
Veteran was started on Sinequan with no 
prior history of medication or of 
depression; 

Private medical records show that on 
psychological evaluation in January 1998, 
history included emotional problems 
growing up and in prison; 

VA records in December 1997 show that on 
an intake evaluation the Veteran 
complained of symptoms of depression over 
the last five years.  The diagnosis was 
dysthymia.  In June 1998, the same VA 
psychiatrist, who conducted the intake 
evaluation, reported that the Veteran had 
symptoms consistent with dysthymia, but 
there was no way to know whether there was 
a relationship between dysthymia and the 
depressive symptoms in service.   







In May 2005 and in December 2005, a second 
VA psychiatrist expressed the opinion that 
the Veteran's depression was precipitated 
by events in service in 1977, namely, an 
extramarital affair by his then spouse, 
and that major depression and dysthymia 
developed on active duty and that there 
was a definite relationship between the 
Veteran's service experience and the onset 
of his psychiatric disorders.

If however after a review of the record, 
an opinion on whether the events in 
service, resulting in the current 
psychiatric disorders, is not possible 
without resort to speculation, the 
examiner is asked to clarify whether the 
onset of the Veteran's psychiatric 
disorders cannot be determined because 
there are various other potential events, 
when the events in-service are not more 
likely than any other to have caused the 
Veteran's current psychiatric disorders 
and that an opinion on causation is beyond 
what may be reasonably concluded based on 
the evidence of record and current medical 
knowledge. 

The claims file must be made available to 
the examiner for review.  

5.  After the requested development is 
completed, adjudicate the claim of service 
connection on the merits.  If benefit 
sought remains denied, furnish the Veteran 
and his representative a supplemental 
statement of the case and return the case 
to the Board. 







The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



______________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


